DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/16/2021 has been entered.
 
Formal Matters
Applicants' response and amendments to the claims, filed 04/16/2021, are acknowledged and entered.  
Claims 1, 5-6, and 23-28 are pending.

Information Disclosure Statement
Receipt is acknowledged of the Information Disclosure Statement filed 04/16/2021.  The Examiner has considered the references cited therein to the extent that each is a proper citation.  

Please see the attached USPTO Form 1449.

Claim Construction/Broadest Reasonable Interpretation (BRI) of the Claims
Amended independent Claim 1 recites:

    PNG
    media_image1.png
    456
    689
    media_image1.png
    Greyscale

The amended claims circumscribe a subpopulation of patients having lung cancer, breast cancer, renal cell carcinoma, or thyroid cancer, i.e., patients having 
	As acknowledged by Applicants, bone disease is common in patients with prostate cancer, lung cancer, breast cancer, melanoma, renal cell carcinoma, and thyroid cancer.  Indeed, metastasis to the bone in castration-resistant prostate cancer patients occurs in about 90% of cases.  Specification at [0003].
	
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

U.S. Patent No. 8,067,436
Claims 1, 23, and 27-28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 of U.S. Patent No. 8,067,436 in view of LIPTON ET AL. (JNCCN, 2009;7[Suppl 7]:S1–S29). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘436 patent broadly encompass administration of a composition comprising a therapeutically effective amount of the compound recited in Claim 1 to all patients with lung cancer.
As discussed supra, the amended claims circumscribe a subpopulation of patients having lung cancer, breast cancer, renal cell carcinoma, or thyroid cancer, i.e., patients having lung cancer, breast cancer, renal cell carcinoma, or thyroid cancer that also have metastatic bone lesions from such lung cancer, breast cancer, renal cell carcinoma, or thyroid cancer.  Accordingly, the instant claims are drawn to a subpopulation of the patients with lung cancer recited in the ‘436 patent claims, i.e., those who also have metastatic bone lesions.
Lipton et al. teach that the skeleton is a frequent target of metastatic disease. It can be the first and sometimes the only site of advanced disease, contributing greatly to the burden of care in cancer patients. Bone metastases may complicate a wide range of malignancies, causing considerable morbidity and costly demands on health care resources. See page S1, left column, first paragraph.  Lipton et al. teach that the incidence of bone metastasis among lung cancer patients with metastatic disease is 30%-40%.  See Table 1.
It would have been prima facie obvious to a person of ordinary skill in the art to administer the compound recited in the ‘436 patent claims to any and all patients having lung cancer, regardless of whether or not they also have metastatic bone lesions.  There is nothing in the ‘436 patent claims that would exclude treatment of lung cancer patients also having metastatic bone lesions and a person of ordinary skill in the art would expect the claimed compound to treat lung cancer both in patients having metastatic bone lesions and in patients not having metastatic bone lesions.  As Applicants already have patent protection for treating any and all patients having lung cancer with the claimed compound, they are not entitled to extend that patent protection by reciting the patient with lung cancer also has metastatic bone lesions as “…bone disease is common in patients with prostate cancer, lung cancer, breast cancer, melanoma, renal cell carcinoma, and thyroid cancer.”  Specification at [0003].  Indeed, Lipton et al. teach that 30%-40% of lung cancer patients will experience bone metastasis. As such, a person of ordinary skill in the art would be motivated to administer the claimed compound to all lung cancer patients, including those having bone metastasis, with a reasonable expectation that such administration would treat lung cancer in such patients.
Claim 28 differs from the ‘436 patent claims in so far as the ‘436 patent claims are generic to any “composition” and do not expressly recite a tablet.  However, a person of ordinary skill in the art would recognize tablets as a common pharmaceutical composition form for administering therapeutic agents.  It would have been prima facie obvious to a person of ordinary skill in the art seeking to orally administer the compound of the ‘436 patent to administer the compound in a tablet form.

Response to Arguments
	Applicants argue Claims 1-2 of the ‘436 Patent do not disclose or otherwise suggest “[a] method for reducing or stabilizing metastatic bone lesions in a patient in need of such treatment comprising [Compound 1]...wherein the patient has metastatic bone lesions associated with lung cancer, breast cancer, renal cell carcinoma, or thyroid cancer,” as recited in the Applicant’s currently pending claim 1.
	In response, the Examiner submits that administering the compound claimed in the ‘436 patent, which is the same compound recited in the present claims, to patients having lung cancer in the ‘436 patent encompasses administration to any and all patients having lung cancer, including those with metastatic bone lesions as presently claimed.  Applicants’ observation that in addition to treating lung cancer such administration also reduces or stabilizes metastatic bone lesions does not distinguish the instant claims from those of the ‘436 patent claims.
Put differently, Applicants already have broad patent protection for administering the claimed compound to any and all patients having lung cancer, including those with metastatic bone lesions.  As bone metastasis occurs in 30%-40% of lung cancer patients (Lipton et al.), it would have been prima facie obvious to a person of ordinary skill in the art to administer the claimed compound to these lung cancer patients as well as those not having bone metastasis.

U.S. Patent No. 8,497,284
Claims 1, 24-25, and 27-28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, 8-9, 15, 18-19, and 22-23 of U.S. Patent No. 8,497,284 in view of LIPTON ET AL. (JNCCN, 2009;7[Suppl 7]:S1–S29). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘284 patent broadly encompass administration of the claimed compound to all patients with breast cancer or renal cancer.
As discussed supra, the amended claims circumscribe a subpopulation of patients having lung cancer, breast cancer, renal cell carcinoma, or thyroid cancer, i.e., patients having lung cancer, breast cancer, renal cell carcinoma, or thyroid cancer that also have metastatic bone lesions from such lung cancer, breast cancer, renal cell carcinoma, or thyroid cancer.  Accordingly, the instant claims are drawn to a subpopulation of the patients with breast cancer or renal cancer recited in the ‘284 patent claims.
Lipton et al. teach that the skeleton is a frequent target of metastatic disease. It can be the first and sometimes the only site of advanced disease, contributing greatly to the burden of care in cancer patients. Bone metastases may complicate a wide range of malignancies, causing considerable morbidity and costly demands on health care resources. See page S1, left column, first paragraph.  Lipton et al. teach that the incidence of bone metastasis among breast cancer patients with metastatic disease is 65%-75% and among renal [kidney] cancer patients with metastatic disease is 20%-25%.  See Table 1.
It would have been prima facie obvious to a person of ordinary skill in the art to administer the compound recited in the ‘284 patent claims to any and all patients having breast cancer or renal cancer, regardless of whether or not they also have metastatic bone lesions.  There is nothing in the ‘284 patent claims that would exclude treatment of breast cancer or renal cancer patients also having metastatic bone lesions and a person of ordinary skill in the art would expect the claimed compound to treat both breast cancer or renal cancer in patients having metastatic bone lesions and in patients not having metastatic bone lesions. As Applicants already have patent protection for treating any and all patients having breast cancer or renal cancer with the claimed compound, they are not entitled to extend that patent protection by reciting the patient with breast cancer or renal cancer also has metastatic bone lesions as “…bone disease is common in patients with prostate cancer, lung cancer, breast cancer, melanoma, renal cell carcinoma, and thyroid cancer.”  Specification at [0003]. Indeed, Lipton et al. teach that the incidence of bone metastasis among breast cancer patients with metastatic disease is 65%-75% and among renal [kidney] cancer patients with metastatic disease is 20%-25%. As such, a person of ordinary skill in the art would be motivated to administer the claimed compound to all breast cancer or renal cancer patients, including those having bone metastasis, with a reasonable expectation that such administration would treat breast cancer or renal cancer in such patients.
Claim 28 differs from the ‘284 patent claims in so far as the ‘284 patent claims are generic to any “composition” and do not expressly recite a tablet.  However, a person of ordinary skill in the art would recognize tablets as a common pharmaceutical composition form for administering therapeutic agents.  It would have been prima facie obvious to a person of ordinary skill in the art seeking to orally administer the compound of the ‘284 patent to administer the compound in a tablet form.

Response to Arguments
	Applicants argue the ‘284 claims do not disclose or otherwise suggest a method of reducing or stabilizing metastatic bone lesions in a patient population having metastatic bone lesions associated with lung cancer, breast cancer, renal cell carcinoma, or thyroid cancer, as recited in the Applicant’s currently pending claim 1.
	In response, as acknowledged by Applicants the claims of the ‘284 patent are drawn to methods of treating, inter alia, breast cancer or renal [kidney] cancer. The Examiner submits that administering the compound claimed in the ‘284 patent, which is the same compound recited in the present claims, to patients having breast cancer or renal [kidney] cancer in the ‘284 patent encompasses administration to any and all patients having breast cancer or renal [kidney] cancer, including those with metastatic bone lesions as presently claimed.  Applicants’ observation that in addition to treating breast cancer or renal [kidney] cancer such administration also reduces or stabilizes metastatic bone lesions does not distinguish the instant claims from those of the ‘284 patent claims.  
Put differently, Applicants already have broad patent protection for administering the claimed compound to any and all patients having breast cancer or renal [kidney] cancer, including those with metastatic bone lesions. As bone metastasis occurs in 65%-75% of breast cancer patients and 20%-25% of kidney [renal] cancer patients (Lipton et al.), it would have been prima facie obvious to a person of ordinary skill in the art to administer the claimed compound to these breast or renal cancer patients as well as those not having bone metastasis.

U.S. Patent No. 8,877,776
Claims 1, 5-6, and 26-28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2-3 and 5 of U.S. Patent No. 8,877,776 in view of LIPTON ET AL. (JNCCN, 2009;7[Suppl 7]:S1–S29). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘776 patent broadly encompass administration of the (L)-malate salt of the claimed compound to all patients with thyroid cancer.
As discussed supra, the amended claims circumscribe a subpopulation of patients having lung cancer, breast cancer, renal cell carcinoma, or thyroid cancer, i.e., patients having lung cancer, breast cancer, renal cell carcinoma, or thyroid cancer that also have metastatic bone lesions from such lung cancer, breast cancer, renal cell carcinoma, or thyroid cancer.  Accordingly, the instant claims are drawn to a subpopulation of the patients with thyroid cancer recited in the ‘776 patent claims.
Lipton et al. teach that the skeleton is a frequent target of metastatic disease. It can be the first and sometimes the only site of advanced disease, contributing greatly to the burden of care in cancer patients. Bone metastases may complicate a wide range of malignancies, causing considerable morbidity and costly demands on health care resources. See page S1, left column, first paragraph.  Lipton et al. teach that the incidence of bone metastasis among thyroid cancer patients with metastatic disease is 60%.  See Table 1.
It would have been prima facie obvious to a person of ordinary skill in the art to administer the compound recited in the ‘776 patent claims to any and all patients having thyroid cancer, regardless of whether or not they also have metastatic bone lesions.  There is nothing in the ‘776 patent claims that would exclude treatment of thyroid cancer patients also having metastatic bone lesions and a person of ordinary skill in the art would expect the claimed compound to treat thyroid cancer in patients having metastatic bone lesions and in patients not having metastatic bone lesions. As Applicants already have patent protection for treating any and all patients having thyroid cancer with the claimed compound, they are not entitled to extend that patent protection by reciting the patient with thyroid cancer also has metastatic bone lesions as “…bone disease is common in patients with prostate cancer, lung cancer, breast cancer, melanoma, renal cell carcinoma, and thyroid cancer.”  Specification at [0003].  Indeed, Lipton et al. teach that the incidence of bone metastasis among thyroid cancer patients with metastatic disease is 60%. As such, a person of ordinary skill in the art would be motivated to administer the claimed compound to all thyroid cancer patients, including those having bone metastasis, with a reasonable expectation that such administration would treat thyroid cancer in such patients.
Claims 27-28 differ from the ‘776 patent claims in so far as the ‘776 patent claims do not recite administering the (L)-malate salt of the claimed compound in a  “composition”, e.g., a tablet.  However, Claim 2 of the ‘776 patent recites a pharmaceutical composition comprising the (L)-malate salt of the claimed compound and a person of ordinary skill in the art would recognize tablets as a common pharmaceutical composition form for administering therapeutic agents.  It would have been prima facie obvious to a person of ordinary skill in the art seeking to orally administer the compound of the ‘776 patent to administer the compound in a tablet form.
Response to Arguments
	Applicants argue the ‘776 claims do not disclose or otherwise suggest a method of reducing or stabilizing metastatic bone lesions in a patient population having metastatic bone lesions associated with lung cancer, breast cancer, renal cell carcinoma, or thyroid cancer, as recited in the Applicant’s currently pending claim 1.
	In response, as acknowledged by Applicants the claims of the ‘776 patent are drawn to, inter alia, methods of treating thyroid cancer. The Examiner submits that administering the compound claimed in the ‘776 patent, which is the same compound recited in the present claims, to patients having thyroid cancer in the ‘776 patent encompasses administration to any and all patients having thyroid cancer, including those with metastatic bone lesions as presently claimed.  Applicants’ observation that in addition to treating thyroid cancer such administration also reduces or stabilizes metastatic bone lesions does not distinguish the instant claims from those of the ‘776 patent claims.  
Put differently, Applicants already have broad patent protection for administering the claimed compound to any and all patients having thyroid cancer, including those with metastatic bone lesions. As bone metastasis occurs in 60% of thyroid cancer patients (Lipton et al.), it would have been prima facie obvious to a person of ordinary skill in the art to administer the claimed compound to these thyroid cancer patients as well as those not having bone metastasis.


U.S. Patent No. 9,809,549
Claims 1, 5-6, and 26-28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2-3 and 5 of U.S. Patent No. 9,809,549 in view of LIPTON ET AL. (JNCCN, 2009;7[Suppl 7]:S1–S29). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘549 patent broadly encompass administration of the (L)-malate salt of the claimed compound to all patients with thyroid cancer.
As discussed supra, the amended claims circumscribe a subpopulation of patients having lung cancer, breast cancer, renal cell carcinoma, or thyroid cancer, i.e., patients having lung cancer, breast cancer, renal cell carcinoma, or thyroid cancer that also have metastatic bone lesions from such lung cancer, breast cancer, renal cell carcinoma, or thyroid cancer.  Accordingly, the instant claims are drawn to a subpopulation of the patients with thyroid cancer recited in the ‘549 patent claims.
Lipton et al. teach that the skeleton is a frequent target of metastatic disease. It can be the first and sometimes the only site of advanced disease, contributing greatly to the burden of care in cancer patients. Bone metastases may complicate a wide range of malignancies, causing considerable morbidity and costly demands on health care resources. See page S1, left column, first paragraph.  Lipton et al. teach that the incidence of bone metastasis among thyroid cancer patients with metastatic disease is 60%.  See Table 1.
It would have been prima facie obvious to a person of ordinary skill in the art to administer the compound recited in the ‘549 patent claims to any and all patients having thyroid cancer, regardless of whether or not they also have metastatic bone lesions.  There is nothing in the ‘549 patent claims that would exclude treatment of thyroid cancer patients also having metastatic bone lesions and a person of ordinary skill in the art would expect the claimed compound to treat thyroid cancer in patients having metastatic bone lesions and in patients not having metastatic bone lesions. As Applicants already have patent protection for treating any and all patients having thyroid cancer with the claimed compound, they are not entitled to extend that patent protection by reciting the patient with thyroid cancer also has metastatic bone lesions as “…bone disease is common in patients with prostate cancer, lung cancer, breast cancer, melanoma, renal cell carcinoma, and thyroid cancer.”  Specification at [0003]. Indeed, Lipton et al. teach that the incidence of bone metastasis among thyroid cancer patients with metastatic disease is 60%. As such, a person of ordinary skill in the art would be motivated to administer the claimed compound to all thyroid cancer patients, including those having bone metastasis, with a reasonable expectation that such administration would treat thyroid cancer in such patients.
Claims 27-28 differ from the ‘549 patent claims in so far as the ‘549 patent claims do not recite administering the (L)-malate salt of the claimed compound in a  “composition”, e.g., a tablet.  However, Claim 2 of the ‘549 patent recites a pharmaceutical composition comprising the (L)-malate salt of the claimed compound and a person of ordinary skill in the art would recognize tablets as a common pharmaceutical composition form for administering therapeutic agents.  It would have been prima facie obvious to a person of ordinary skill in the art seeking to orally administer the compound of the ‘549 patent to administer the compound in a tablet form.

Response to Arguments
	Applicants argue the ‘549 claims do not disclose or otherwise suggest a method of reducing or stabilizing metastatic bone lesions in a patient population having metastatic bone lesions associated with lung cancer, breast cancer, renal cell carcinoma, or thyroid cancer, as recited in the Applicant’s currently pending claim 1.
	In response, as acknowledged by Applicants the claims of the ‘549 patent are drawn to, inter alia, methods of treating thyroid cancer. The Examiner submits that administering the compound claimed in the ‘549 patent, which is the same compound recited in the present claims, to patients having thyroid cancer in the ‘549 patent encompasses administration to any and all patients having thyroid cancer, including those with metastatic bone lesions as presently claimed.  Applicants’ observation that in addition to treating thyroid cancer such administration also reduces or stabilizes metastatic bone lesions does not distinguish the instant claims from those of the ‘549 patent claims.  
Put differently, Applicants already have broad patent protection for administering the claimed compound to any and all patients having thyroid cancer, including those with metastatic bone lesions. As bone metastasis occurs in 60% of thyroid cancer patients (Lipton et al.), it would have been prima facie obvious to a person of ordinary skill in the art to administer the claimed compound to these thyroid cancer patients as well as those not having bone metastasis.

U.S. Patent No. 10,039,757
Claims 1, 5-6, and 26-28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,039,757 in view of LIPTON ET AL. (JNCCN, 2009;7[Suppl 7]:S1–S29). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘757 patent broadly encompass administration of the claimed compound to all patients with renal cell carcinoma [kidney cancer].
As discussed supra, the amended claims circumscribe a subpopulation of patients having lung cancer, breast cancer, renal cell carcinoma, or thyroid cancer, i.e., patients having lung cancer, breast cancer, renal cell carcinoma, or thyroid cancer that also have metastatic bone lesions from such lung cancer, breast cancer, renal cell carcinoma, or thyroid cancer.  Accordingly, the instant claims are drawn to a subpopulation of the patients with kidney cancer recited in the ‘757 patent claims.
Lipton et al. teach that the skeleton is a frequent target of metastatic disease. It can be the first and sometimes the only site of advanced disease, contributing greatly to the burden of care in cancer patients. Bone metastases may complicate a wide range of malignancies, causing considerable morbidity and costly demands on health care resources. See page S1, left column, first paragraph.  Lipton et al. teach that the incidence of bone metastasis among kidney cancer patients with metastatic disease is 20%-25%.  See Table 1.
It would have been prima facie obvious to a person of ordinary skill in the art to administer the compound recited in the ‘757 patent claims to any and all patients having kidney cancer, regardless of whether or not they also have metastatic bone lesions.  There is nothing in the ‘757 patent claims that would exclude treatment of kidney cancer patients also having metastatic bone lesions and a person of ordinary skill in the art would expect the claimed compound to treat kidney cancer in patients having metastatic bone lesions and in patients not having metastatic bone lesions. As Applicants already have patent protection for treating any and all patients having kidney cancer with the claimed compound, they are not entitled to extend that patent protection by reciting the patient with kidney cancer also has metastatic bone lesions as “…bone disease is common in patients with prostate cancer, lung cancer, breast cancer, melanoma, renal cell carcinoma, and thyroid cancer.”  Specification at [0003].  Indeed, Lipton et al. teach that the incidence of bone metastasis among kidney cancer patients with metastatic disease is 20%-25%. As such, a person of ordinary skill in the art would be motivated to administer the claimed compound to all kidney cancer patients, including those having bone metastasis, with a reasonable expectation that such administration would treat kidney cancer in such patients.
U.S. Patent No. 10,548,888
Claims 1, 5-6, and 26-28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,548,888 in view of LIPTON ET AL. (JNCCN, 2009;7[Suppl 7]:S1–S29). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘888 patent broadly encompass administration of the claimed compound to all patients with lung cancer.
As discussed supra, the amended claims thus circumscribe a subpopulation of patients having lung cancer, breast cancer, renal cell carcinoma, or thyroid cancer, i.e., patients having lung cancer, breast cancer, renal cell carcinoma, or thyroid cancer that also have metastatic bone lesions from such lung cancer, breast cancer, renal cell carcinoma, or thyroid cancer.  Accordingly, the instant claims are drawn to a subpopulation of the patients with lung cancer recited in the ‘757 patent claims.
Lipton et al. teach that the skeleton is a frequent target of metastatic disease. It can be the first and sometimes the only site of advanced disease, contributing greatly to the burden of care in cancer patients. Bone metastases may complicate a wide range of malignancies, causing considerable morbidity and costly demands on health care resources. See page S1, left column, first paragraph.  Lipton et al. teach that the incidence of bone metastasis among lung cancer patients with metastatic disease is 30%-40%.  See Table 1.
It would have been prima facie obvious to a person of ordinary skill in the art to administer the compound recited in the ‘888 patent claims to any and all patients having lung cancer, regardless of whether or not they also have metastatic bone lesions.  There is nothing in the ‘888 patent claims that would exclude treatment of lung cancer patients also having metastatic bone lesions and a person of ordinary skill in the art would expect the claimed compound to treat lung cancer in patients having metastatic bone lesions and in patients not having metastatic bone lesions. As Applicants already have patent protection for treating any and all patients having lung cancer with the claimed compound, they are not entitled to extend that patent protection by reciting the patient with lung cancer also has metastatic bone lesions as “…bone disease is common in patients with prostate cancer, lung cancer, breast cancer, melanoma, renal cell carcinoma, and thyroid cancer.”  Specification at [0003].  Indeed, Lipton et al. teach that the incidence of bone metastasis among kidney cancer patients with metastatic disease is 30%-40%. As such, a person of ordinary skill in the art would be motivated to administer the claimed compound to all lung cancer patients, including those having bone metastasis, with a reasonable expectation that such administration would treat lung cancer in such patients.

Application No. 15/305,854
Claims 1, 5-6, 23, and 27-28 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 9, 11, 15-21, 25-27, 31-34, and 42 of copending Application No. 15/305,854 (reference application) in view of LIPTON ET AL. (JNCCN, 2009;7[Suppl 7]:S1–S29). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘854 application broadly encompass administration of the L-malate salt of Compound 1 to all patients with lung cancer. 
As discussed supra, the amended claims circumscribe a subpopulation of patients having lung cancer, breast cancer, renal cell carcinoma, or thyroid cancer, i.e., patients having lung cancer, breast cancer, renal cell carcinoma, or thyroid cancer that also have metastatic bone lesions from such lung cancer, breast cancer, renal cell carcinoma, or thyroid cancer.  Accordingly, the instant claims are drawn to a subpopulation of the patients with lung cancer recited in the ‘854 application claims.
Lipton et al. teach that the skeleton is a frequent target of metastatic disease. It can be the first and sometimes the only site of advanced disease, contributing greatly to the burden of care in cancer patients. Bone metastases may complicate a wide range of malignancies, causing considerable morbidity and costly demands on health care resources. See page S1, left column, first paragraph.  Lipton et al. teach that the incidence of bone metastasis among lung cancer patients with metastatic disease is 30%-40%.  See Table 1.
It would have been prima facie obvious to a person of ordinary skill in the art to administer the compound recited in the ‘854 application claims to any and all patients having lung cancer, regardless of whether or not they also have metastatic bone lesions.  There is nothing in the ‘854 application claims that would exclude treatment of lung cancer patients also having metastatic bone lesions and a person of ordinary skill in the art would expect the claimed compound to treat lung cancer in patients having metastatic bone lesions and in patients not having metastatic bone lesions. As acknowledged by Applicants, “…bone disease is common in patients with prostate cancer, lung cancer, breast cancer, melanoma, renal cell carcinoma, and thyroid cancer.”  Specification at [0003]. Indeed, Lipton et al. teach that 30%-40% of lung cancer patients will experience bone metastasis. As such, a person of ordinary skill in the art would be motivated to administer the claimed compound to all lung cancer patients, including those having bone metastasis, with a reasonable expectation that such administration would treat lung cancer in such patients.
As per Claim 27, claim 9 of the ‘854 application recite the L-malate salt is administering as a pharmaceutical composition.
Claim 28 differs from the ‘854 application claims in so far as the ‘854 application claims do not recite administering the (L)-malate salt of the claimed compound as a tablet.  However, Claim 2 of the ‘854 application recites the L-malate salt is administering as a pharmaceutical composition and a person of ordinary skill in the art would recognize tablets as a common pharmaceutical composition form for administering therapeutic agents.  It would have been prima facie obvious to a person of ordinary skill in the art seeking to orally administer the compound of the ‘854 application to administer the compound in a tablet form.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
	Applicants argue the ‘854 claims do not disclose or otherwise suggest a method of reducing or stabilizing metastatic bone lesions in a patient population having metastatic bone lesions associated with lung cancer, breast cancer, renal cell carcinoma, or thyroid cancer, as recited in the Applicant’s currently pending claim 1.
In response, as acknowledged by Applicants the claims of the ‘854 application are drawn to, inter alia, methods of treating non-small cell lung cancers. The Examiner submits that administering the compound claimed in the ‘854 application, which is the same compound recited in the present claims, to patients having NSCLC in the ‘854 application encompasses administration to any and all patients having NSCLC cancer, including those with metastatic bone lesions as presently claimed.  Applicants’ observation that in addition to treating NSCLC cancer such administration also reduces or stabilizes metastatic bone lesions does not distinguish the instant claims from those of the ‘854 application claims.  As bone metastasis occurs in 30%-40% of lung cancer patients (Lipton et al.), it would have been prima facie obvious to a person of ordinary skill in the art to administer the claimed compound to these lung cancer patients as well as those not having bone metastasis.


Application No. 16/093,426 (NOW ALLOWED)
Claims 1, 5-6, 25, and 27-28 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over allowed claims 1-7, 9-14, 17-23, and 103 of copending Application No. 16/093,426 (reference application). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the allowed claims of the ‘426 application broadly encompass administration of the claimed Compound 1 (cabozantinib) to all patients with advanced renal cell carcinoma with or without bone metastases.
As per Claims 5-6 and 27-28, claim 6 of the ‘426 application recites administering cabozantinib (S)-malate as a tablet comprising  cabozantinib (S)-malate and other excipients.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
	Applicants argue the ‘426 claims do not disclose or otherwise suggest a method of reducing or stabilizing metastatic bone lesions in a patient population having metastatic bone lesions associated with lung cancer, breast cancer, renal cell carcinoma, or thyroid cancer, as recited in the Applicant’s currently pending claim 1.
In response, as acknowledged by Applicants the claims of the ‘426 application are drawn to, inter alia, methods of treating advanced renal cell carcinoma. The Examiner submits that administering the compound claimed in the ‘426 application, which is the same compound recited in the present claims, to patients having advanced renal cell carcinoma in the ‘426 application encompasses administration to any and all patients having advanced renal cell carcinoma, including those with metastatic bone lesions as presently claimed.  Indeed, the ‘426 application claims expressly recite administration of the claimed Compound 1 (cabozantinib) to patients with advanced renal cell carcinoma with or without bone metastases. 

Conclusion
If applicants should amend the claims, a complete and responsive reply will clearly identify where support can be found in the disclosure for each amendment. Applicants should point to the page and line numbers of the application corresponding to each amendment, and provide any statements that might help to identify support for the claimed invention (e.g., if the amendment is not supported in ipsis verbis, clarification on the record may be helpful). Should applicants present new claims, applicants should clearly identify where support can be found in the disclosure
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES D ANDERSON whose telephone number is (571)272-9038.  The examiner can normally be reached on Monday-Friday, 8:30 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Lundgren can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/James D. Anderson/Primary Examiner, Art Unit 1629     
                                                                                                                                                                                                   UNITED STATES PATENT AND TRADEMARK OFFICE
400 Dulany Street
Alexandria, VA 22314-5774
Tel. No.: (571) 272-9038